DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed June 22, 2021 and July 2, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received December 3, 2020 are acceptable for examination purposes.
Specification
The specification received December 3, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stretchable” in claim 1 is used by the claim to mean “expandable,” while the accepted meaning is “capable of being easily stretched and resuming former size or shape”/ “able to revert to original size and shape after being stretched”. According to the disclosure, the material of the case member is a metal such as iron or aluminum and such metals are not capable of being stretchable as would be understood by the accepted meaning of the term stretchable.  The term is indefinite because the specification does not clearly redefine the term.
While claim 1 recites “stretchable”, the material of the case member is a metal (iron or aluminum as recited in claim 6) and metals are not intrinsically stretchable.  Thus the exact nature of what the term “stretchable” is meant to define is not clear.
Claims 8-10 are unclear.  Claim 8 recites that a gap is formed between the seating portion and the battery cells.  However, review of the disclosure appears to teach that a gap portion t2 is formed within the seating portion and further teaches that the battery cells C are in direct contact with the seating portion.  Thus no clear gap is formed between the eating portion and battery cells.  Either the relationship is for the formation of a gap t2 within the seating portion or a gap is formed between cells held in the seating portion (see para. [0039]).  Given the apparent inconsistency of claims 8-10 with respect to the disclosure, the exact nature of the invention of claims 8-10 are not clear.  For examination purposes, the gap of claims 8-10 is interpreted in light of the specification to relate to gap t2 formed within the seating portion to define a gap between neighboring cells C.

    PNG
    media_image1.png
    761
    616
    media_image1.png
    Greyscale

As shown in marked-up Fig. 3 and further depicted in other figures of the instant application, there is no gap between the seating portion 113 and adjacent battery cell C.  The gaps are within the seating portion and defines a gap between neighboring cells C in the same seating portion.  Claims 9-10 are dependent upon claim 8 and do not remedy this issue.  Therefore claims 9-10 are rejected for at least the same reasons.
Claim 9 is unclear as it recites “ a second protrusion tap”.  It is unclear if the term second is meant to imply that a first protrusion tap already exists (which raises an issue of lack of sufficient antecedent basis) or if the term “second” is just a descriptive term pulled from the specification in connection with a corresponding “first” protruding tab.  Claim 9 has been interpreted to be a “protrusion tap” and “protruding tab” and no particular weight is given to the terms “second” and “first” with respect to the number of taps and tabs.  Claim 9 is further indefinite for the subsequent recitation of “the second protruding tab” at lines 4-5 as claim 9 does not recite any prior recitation to a second protruding tab and the recitation of a second protruding tap at line 2 is not sufficient to provide antecedent basis (tap and tab are not the same).  Clarification respectfully requested. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that the case member is stretchable/stretched.  Claim 6 recites that the case member can be iron having thickness of at least 0.65mm or aluminum having a thickness of at least 1.0mm.  The scope of claim 6 does not appear to agree with that of claim 1 as claim 6 recites an open-ended range of thicknesses for iron and aluminum but such ranges are not understood to be capable of achieving the stretchable feature required by claim 1.  Thus the scope of the materials and thickness of such in claim 6 appears to disagree with the scope of the required stretchable characteristic of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi (U.S. Patent Application No. 2016/0028050).
As to claim 1, Shiraishi discloses a cell case unit comprising: a plurality of secondary battery cells 5, 
a cell support member including at least one seating portion in which the cells 5 are accommodated;
a case member covering the cells accommodated in the seating portion, having a portion adjacent to both ends of the cells to be coupled to the cell support member and including a stretchable portion configured to be stretched in at least a portion of the case member.

    PNG
    media_image2.png
    655
    836
    media_image2.png
    Greyscale

The indented region of members 34 of the embodiment of Fig. 8B above are stretchable in the same manner as shown in the embodiment of Figs. 1B-1C (paras. [0041]-[0043], member 23 of Figs. 1B-1C corresponding to member 34 of Fig. 8B).

    PNG
    media_image3.png
    367
    685
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    389
    612
    media_image4.png
    Greyscale

As to claim 4, the stretchable portion 34 has a bellows shape.

    PNG
    media_image5.png
    379
    253
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    612
    222
    media_image6.png
    Greyscale

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al. (JP 2012-119232A).
As to claim 1, Hatta  discloses a cell case unit comprising: a plurality of secondary battery cells 20, 
a cell support member 51 including at least one seating portion in which the cells 20 are accommodated;
a case member 52 covering the cells accommodated in the seating portion, having a portion adjacent to both ends of the cells to be coupled to the cell support member and including a stretchable/deformable portion 523 configured to be stretched in at least a portion of the case member.  The material for both case 51 and 52 is made of an elastically deformable material of a thickness being an elastically deformable thickness (para. [0020]).

The indented region 523 is stretchable/deformable under sufficient internal pressure or thermal runaway event.
    PNG
    media_image7.png
    515
    733
    media_image7.png
    Greyscale

As to claim 4, the stretchable portion 523 has a simple bellows shape (Fig. 4 above).
Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (U.S. Patent Application No. 2013/0157099).
As to claim 1, Anderson  discloses a cell case unit comprising: a plurality of secondary battery cells 108/110, 
a cell support member 106 including at least one seating portion in which the cells 108/110 are accommodated;
a case member 118 covering the cells accommodated in the seating portion, having a portion adjacent to both ends of the cells to be coupled to the cell support member 106 including a stretchable/deformable portion near the outer portions 116 of frames 106.  Notably, case members 118 are formed of aluminum (para. [0024]) and of nominal thickness so as to be deformable/stretchable upon sufficient force applied to case members 118.

    PNG
    media_image8.png
    669
    707
    media_image8.png
    Greyscale

As to claim 11, the invention of Anderson includes a plurality of the cell case units installed in a body frame member 104 (Figs. 1 and 4).
As to claims 12, the body frame member 104 includes a case gap forming portion 136 which is disposed between neighboring cell case units and forms a gap therebetween (Figs. 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent Application No. 2013/0157099) as applied to claim 1 above, and further in view of Schwab et al. (U.S. Patent Application No. 2011/0183176).
Anderson teaches that the frame covers 118 are formed of a metal such as aluminum (para. [0024]).
Anderson does not disclose the thickness of the frame covers 118.
Schwab teaches that aluminum side covers for battery cell modules can typically have a thickness of about 4mm on the exterior of a given module (para. [0030]).  Selection of the thickness is understood to be chosen to impart desired mechanical properties of the cover as needed.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the covers of Anderson to have a conventional thickness of about 4mm or otherwise since as the selection of the thickness of cover was understood to be chosen to impart desired mechanical properties of the cover as needed.  Furthermore, with respect to the claiming of a particular range, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (U.S. Patent Application No. 2016/0028050) as applied to claim 1 above, and further in view of Kruger et al. (U.S. Patent Application No. 2011/0244297).
As discussed above, claims 8 and 10 have been interpreted in light of the disclosure to define a gap within the holder / define a gap between neighboring cells of a common holder.
Shiraishi teaches of a shared board part 32 on which battery cells 5 are fixed (Fig. 8B).
Shiraishi does not teach of a gap forming portion coupled to the shared board part 32 (which defines the seating portion) to form a gap within the seating portion and/or between neighboring cells (claim 8) or of the gap being at least 2mm (claim 10).
As to claim 8, Kruger discloses a battery arrangement wherein an inner battery support structure disposed between two neighboring battery cells is formed via a pair of members 24a and 24b (Fig. 6) to effectively form an internal cooling pathway between the pair of cells in the holder.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the holder of Shiraishi to include a pair of elements which are coupled together as taught by Kruger since it would have effectively formed internal cooling passages and improved thermal management of the batteries in the holder.
As to the depth of the passages being at least 2mm (claim 10), optimization of the cooling channel dimensions would have been readily within the skill of the ordinary worker in the art to predictably obtain a desired level of cooling.  Furthermore, with respect to the claiming of a particular range, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (U.S. Patent Application No. 2016/0028050) as applied to claim 1 above, and further in view of Nakamura (JP 2010-049842A).
As discussed above, claims 8-10 have been interpreted in light of the disclosure to define a gap within the holder / define a gap between neighboring cells of a common holder.
Shiraishi teaches of a shared board part 32 on which battery cells 5 are fixed (Fig. 8B).
Shiraishi does not teach of a gap forming portion coupled to the shared board part 32 (which defines the seating portion) to form a gap within the seating portion and/or between neighboring cells (claim 8) of a protruding tab and tap forming a space (claim 9) or of the gap being at least 2mm (claim 10).
As to claim 8, Nakamura discloses a battery arrangement wherein an inner battery support structure disposed between two neighboring battery cells is formed via a pair of members 12A (Fig. 7) to effectively form an internal cooling pathway between the pair of cells in the holder. As to claim 9, the gap forming portion includes corresponding protrusions 12a, 12b and 15 on both halves of members 12A and these are in elongated columnar shape and when mated together define spaces around the protrusions 12a, 12b and 15 of each plate (Fig. 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the holder of Shiraishi to include a pair of elements with mating protrusions therein as taught by Nakamura which are coupled together since it would have effectively formed internal cooling passages and improved thermal management of the batteries in the holder.
As to the depth of the passages being at least 2mm (claim 10), optimization of the cooling channel dimensions would have been readily within the skill of the ordinary worker in the art to predictably obtain a desired level of cooling.  Furthermore, with respect to the claiming of a particular range, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Allowable Subject Matter
Claims 2-3, 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to claim 2 (and claim 3, dependent upon claim 2), none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the cell case unit of at least claim 2, wherein the case member includes an end plate portion enclosing one end of the cell support member; and a side plate portion enclosing the secondary battery cells accommodated in the seating portion, having one end connected to the end plate portion and the other end coupled to the cell support member.
Each of Shiraishi, Hatta and Anderson disclose of a case member, but the case members only include a case member coupled to an end plate portion and including a side plate portion and neither of these references, nor any of the remaining cited prior art of record teach or suggest the case member including both an end plate portion enclosing one end of the cell support member in combination with a side plate portion enclosing the cells accommodated in the seating portion, having one end connected to the end plate portion and the other end coupled to the cell support member.
b.  With respect to claim 5, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the cell case unit of at least claim 5, wherein one end of the case member is closed and the other end is open such that the case member is inserted into and coupled to an upper portion and a lower portion of the cell support member in which the secondary battery cells are accommodated.  
Each of Shiraishi, Hatta and Anderson disclose of a case member, however the case members do not have one end closed and the other open such that the case member is inserted into and coupled to respective portions of the cell support member as recited in claim 5.
c.  With respect to claim 7, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the cell case unit of at least claim 7, wherein one end of the cell support member is formed to have a shape corresponding to the shape of the “stretchable” portion of the case member formed in a zigzag pattern and is coupled to the case member.
Each of Shiraishi, Hatta and Anderson disclose of a case member, however the case members do not teach or suggest of these features of claim 7.  For example, the cited prior art of record does not teach of the shape of the “stretchable” portion of the case member formed in a zigzag pattern and is coupled to the case member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2017/0294634 discloses a battery case unit including a holder and two cells in the holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/GREGG CANTELMO/Primary Examiner, Art Unit 1725